Exhibit 10.59
EMPLOYMENT CONTRACT
THE UNDERSIGNED PARTIES,

1.   Trident Microsystems (Nederland) B.V., having its registered office and
business address at Nijmegen, the Netherlands, duly represented by David L.
Teichmann, hereinafter referred to as “the Employer”; and   2.   Philippe
Geyres, born on 5 September 1952, residing at 63 Rue Des Saints-Peres, 75006
Paris, France, hereinafter referred to as “the Employee”;

DECLARE THAT THEY HAVE AGREED AS FOLLOWS.
Clause 1 — Commencement and Duration

1.1   The Employee will enter into the Employer’s service on 1 April 2011 on the
basis of a temporary employment contract for the duration of 9 (nine) months and
which employment contract will therefore end by operation of law on 31
December 2011. Before starting work, the Employee shall provide the Employer
with all data required to report the Employee to the tax authorities.   1.2  
Either party may give notice of premature termination with respect to this
employment contract, provided that such is done in writing and with due
observance of the statutory notice period. The notice period must end on the
last day of a calendar month.   1.3   This employment contract will in any case
end without any prior notice of termination being required on the first day of
the month in which the Employee reaches the statutory pension age.

Clause 2 — Post and Duties

2.1   Within the framework of this employment, the Employee will hold the post
of Interim Chief Executive Officer. The Employee’s duties, which include among
others travelling overseas, are further described in Annex 1. Employee shall
report directly to and be accountable to the Board of Directors of Trident
Microsystems, Inc. (“the Board of Directors).   2.2   The Employee must carry
out his duty to the best of his ability and with due observance of the
instructions and orders reasonably issued by the Employer. Furthermore, the
Employer may instruct the Employee to carry out work for an enterprise
affiliated with the Employer. Any such work will be governed by the rights and
duties laid down in this employment contract, without such resulting in any
additional remuneration for the Employee.   2.3   The Employee shall carry out
the work in the Employer’s office in Nijmegen, the Netherlands. To the extent
necessary, the Employer may change the place of work.

Employment contract Trident Microsystems (Nederland) B.V./Philippe Geyres

1



--------------------------------------------------------------------------------



 



Clause 3 — Working Hours

3.1   The Employee shall carry out the work during 40 hours a week, but is
willing to carry out work beyond the number of working hours set if such is
required on the basis of his duties, without any additional remuneration being
paid.

Clause 4 — Salary, and Other Compensation and Holiday Allowance

4.1   The Employee was previously employed by Trident Digital Systems (UK) Ltd
(“Trident UK”) pursuant to an offer letter dated January 21, 2011 (the “Offer
Letter”). Employer hereby assumes the obligations of Trident UK under the Offer
Letter, including each of paragraphs 1-9 therein and Employee hereby confirms
his agreement that those terms shall continue to apply. Employee’s salary, as
specified in the Offer Letter, includes a holiday allowance of 8%, and
Employee’s salary shall be payable on the last day of each month. References in
the Offer Letter to “Executive Director” shall hereafter be deemed to refer to
“Interim Chief Executive Officer.”   4.2   Employee acknowledges that the
obligations of Trident UK shall terminate upon the effectiveness of this
Agreement.   4.3   Parties shall jointly file a request for application of the
30% ruling (tax-free reimbursement for extraterritorial costs) with the Dutch
Tax Inspector. Further appointments with respect to the 30% ruling are laid down
in Annex 2.

Clause 5 — Illness

5.1   In the event of incapacity to work due to illness, employee must inform
his superior thereof before 9:30 a.m. on the first day of incapacity to work.  
5.2   In case of occupational disability, the Employee will be entitled to 100%
of his last-earned gross salary, (which includes 8% holiday allowance), less any
benefits to which he is entitled within the framework of his occupational
disability, during the duration of this temporary employment contract, but in
any case until the end of his employment at the latest.   5.3   For the purposes
of this clause, periods of occupational disability succeeding one another with
interruptions of no more than four weeks will be considered one single period of
occupational disability.   5.4   During the Employee’s occupational disability,
the Employer will at all times have the right to verify the disability via a
medical or “ARBO” service (a service set up under the Dutch Working Conditions
Act [Arbeidsomstandighedenwet, “ARBO-wet”]) designated by the Employer. The
Employee will be required to provide all information necessary to be able to
establish the right to continued salary payments during illness. Furthermore,
the Employee will be required to carry out suitable work during illness. The
Employee shall comply with the Employer’s verification regulations in case of
illness.

Clause 6 — Holiday

6.1   The Employee will be pro rata entitled to 25 days’ holiday for the
duration of this temporary employment contract.   6.2   Upon consultation with
the Employer, the Employee shall determine the start and end dates of the
holiday.

Employment contract Trident Microsystems (Nederland) B.V./Philippe Geyres

2



--------------------------------------------------------------------------------



 



6.3   If upon termination of the employment contract the Employee has enjoyed
more holidays than the number accrued during the employment contract, the
Employer has the right to reclaim the Employee’s salary with respect to those
holidays and to set it off against any amounts payable to the Employee by the
Employer.

Clause 7 — Pension

7.1   If and insofar as he satisfies the conditions, the Employee will
participate in the Employer’s (semi) collective pension scheme, in conformity
with the provisions laid down in the pension scheme rules and regulations, a
copy of which will be provided to the Employee. The Employee declares that he
has taken cognizance of the rules and regulations and will fulfil any
obligations laid down therein. The total cost of benefits, including under this
Clause 7 and Clause 9, that Employer will pay may not exceed 125% of the cost of
benefits that Trident Microsystems, Inc. would pay for a permanent CEO located
in the U.S. If such amount would be exceeded, it is the intention of the parties
that the benefits payable hereunder will be reduced in scope and expense
accordingly to the fullest extent permissible under applicable law.

Clause 8 — Reimbursement of Costs

8.1   Any business expenses reasonably incurred by the Employee in connection
with performing his duties that are not deemed to qualify as costs otherwise
reimbursed will be reimbursed to the Employee by the Employer on submission of
original invoices and proofs of payment if and insofar as such costs are
reasonable, in the Employer’s exclusive opinion.   8.2   The Employer shall make
a laptop computer available to the Employee. The Employee shall look after the
laptop computer as may be expected of a prudent Employee. The Employee declares
that he will not leave the lap-top computer unsupervised under any circumstances
in a car or in the boot of a car, or in a place accessible to third parties.

Clause 9 — Insurance

9.1   The Employer shall fulfil its obligation under the Dutch Health Care
Insurance Act [Zorgverzekeringswet] by remitting the Employee’s statutorily
determined contribution.   9.2   It will be up to the Employee to ensure that
the required forms are completed on time and in full, and that cooperation is
rendered in any other formalities required to participate in the insurance
referred to in Clause 9.1.

Clause 10 — Ancillary Jobs and Gifts

10.1   The Employee may not hold any ancillary jobs, whether for remuneration or
otherwise, without the Employer’s prior written permission.   10.2   The
Employee shall refrain from accepting any remuneration from third parties in
connection with the work for the Employer and/or enterprises affiliated with the
Employer.

Employment contract Trident Microsystems (Nederland) B.V./Philippe Geyres

3



--------------------------------------------------------------------------------



 



Clause 11 — Breach

11.1   Should the Employee breach any of the obligations set forth in Clause 10
of this employment contract, the Employee will promptly forfeit to the Employer,
an immediately payable penalty of EUR 5,000.-, which amount will increase by EUR
500.- for each day that the breach continues, without prejudice to the
Employer’s right to demand performance of this employment contract. Instead of
imposing a penalty, the Employer may, without issuing a notice of default, claim
full damages.   11.2   Payment of the penalty referred to in this clause will
not release the Employee from the obligations contained in Clause 10 of this
contract.   11.3   Any breach by the Employee of the obligations set forth in
Clause 10 will constitute an urgent reason on the grounds of which the Employer
may terminate this employment contract with immediate effect.   11.4  
Paragraphs 3, 4 and 5 of Section 7:650 of the Dutch Civil Code do not apply to
this employment contract.

Clause 12 — Unilateral amendment clause

12.1   Within reason, the Employer is entitled to unilaterally amend the
provisions of this employment contract and/or the provisions set out in the
personnel handbook and/or other schemes. All amendments, cancellations or
supplements will always be binding on the Employee. In addition, the Employer
reserves the right to unilaterally adjust (tax-free) allowances in the event of
amendments to tax and/or social security legislation.

Clause 13 — Returning Property

13.1   Upon the end of this employment contract, regardless of how and why this
employment contract ended, and in the event that the Employee is placed on
non-active service, the Employee must, even without being so requested, make
available to the Employer any and all items in his possession that belong to the
Employer and/or any enterprises affiliated with it and the Employee’s working
there, clients and any other business relations (including, for instance,
laptop, documents or other data carriers made available, as well as any and all
copies taken of such records), all this in the broadest meaning of the words.

Clause 14 — Final Provisions

14.1   This employment contract is governed by Dutch law. Any disputes between
the parties will be submitted to the competent Dutch court.   14.2   Should a
court declare any provision of this employment contract to be non-binding, the
parties will replace such provision by another, legally valid provision, which
will correspond to the provision declared non-binding to the greatest extent
possible. The non-bindingness of any provision of this employment contract will
not affect the legal validity of the other provisions.   14.3   This employment
contract sets forth all obligations of the parties in respect of each other and
replaces all prior negotiations, commitments and/or correspondence.

Employment contract Trident Microsystems (Nederland) B.V./Philippe Geyres

4



--------------------------------------------------------------------------------



 



Thus agreed and signed in duplicate:

             
Agreed:
      Agreed:    
 
           
/s/ David L. Teichmann
 
      /s/ Philippe Geyres
 
   
On behalf of Trident Microsystems (Nederland) B.V.
      Philippe Geyres    
David L. Teichmann
           
Managing Director
           
 
           
Date Signed: April 1, 2011
      Date Signed: April 4, 2011    
Place Signed: Sunnyvale, California
      Place Signed: Sunnyvale, California    

Employment contract Trident Microsystems (Nederland) B.V./Philippe Geyres

5



--------------------------------------------------------------------------------



 



ANNEX 2
TRIDENT MICROSYSTEMS (NEDERLAND) B.V., a private company with limited liability
(besloten vennootschap met beperkte aansprakelijkheid) incorporated under the
laws of the Netherlands, having its registered office in Nijmegen and its
principal place of business at Kerkenbos 10-16F (6546 BA) Nijmegen (the
“Company”);
and
Mr. Philippe Geyres, an individual born on 5 September 1952 and residing at 63
Rue Des Saints-Peres, 75006 Paris, France, (the “Employee”)
WHEREAS;

(a)   On the date hereof, the Company and the Employee have entered into an
employment agreement effective 1 April 2011 (the “Start Date”);   (b)   the
Employee is recruited outside the Netherlands by the Company;   (c)   the
Employee and the Company shall jointly file a request for application of the 30%
ruling (tax-free reimbursement for extraterritorial costs) with the Dutch Tax
Inspector;   (d)   in view hereof, the Employee and the Company wish to agree
upon the remuneration of the Employee as follows.

THE PARTIES HEREBY AGREE AS FOLLOWS:

1.   If and to the extent that the Employee receives a tax-free reimbursement
for extraterritorial expenses based on Section 9 of the 1965 Wages and Salaries
Tax Implementation Decree (Uitvoeringsbesluit loonbelasting 1965), it is agreed
that the pay for present employment agreed with the Employee will be reduced for
wage tax act (Wet op de loonbelasting 1964) purposes in such a way that 100/70
of the thus agreed pay for present employment is equal to the originally agreed
pay for present employment.   2.   If and to the extent that the above under
(1.) is applied, the Employee shall receive from the Company a reimbursement for
extraterritorial expenses equal to 30/70 of the thus agreed pay for present
employment.   3.   The Employee is aware of the fact that adjustment of the
agreed remuneration pursuant to the above under (1.) may in view of the
applicable regulations have consequences for all pay-related benefits and
payments such as pension payments and social security benefits.

1/2



--------------------------------------------------------------------------------



 



4.   The “agreed pay for present employment” as described under (1.) above
includes the total sum of all pay for present employment, paid or provided to
the Employee, as described in the 1964 Wages and Salaries Tax Act (Wet
loonbelasting 1964) and the provisions based on it.   5.   The allowance will be
provided as from the Start Date, up to and including the last month the
30%-ruling (or a new subsequent rule under Dutch tax legislation) will be
applicable to the Employee. This agreement will also come to an end as from the
date the employment contract between the Employee and the Company will be
terminated.   6.   The Company reserves the right to modify or supplement this
agreement if Dutch tax laws with respect to the 30%-ruling are adjusted.

Both parties agree to the aforementioned and state that this agreement can be
considered as an addition to the employment contract.
Thus agreed and signed in duplicate:

             
Agreed:
      Agreed:    
 
           
/s/ David L. Teichmann
 
      /s/ Philippe Geyres
 
   
On behalf of Trident Microsystems (Nederland) B.V.
      Philippe Geyres    
David L. Teichmann
           
Managing Director
           
 
           
Date Signed: April 1, 2011
      Date Signed: April 4, 2011    
Place Signed: Sunnyvale, California
      Place Signed: Sunnyvale, California    

2/2